Citation Nr: 1731816	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-27 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for residuals of large cell lymphoma of the ascending colon, in remission.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served in the Navy from March 1963 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 2010, the RO granted service connection for residuals of large cell lymphoma of the ascending colon and assigned a 30 percent disability evaluation effective from February 8, 2010.  The Veteran has perfected an appeal with the initial disability evaluation assigned.  In September 2011, the RO granted an increased rating to 50 percent effective from February 8, 2010.  The Veteran has not indicated that he is satisfied with the disability evaluation assigned and the issue remains on appeal.  

During the pendency of the appeal, the Veteran has indicated that he is unemployable as a result of his service connected residuals of large cell lymphoma of the ascending colon.  A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, a "Rice" TDIU claim has been raised by the record in this case during the pendency of the Veteran's claim and the Board has characterized the issues on appeal to include entitlement to a TDIU. Rice, 22 Vet. App. at 453-54  .


FINDINGS OF FACT

1.  The Veteran's residuals of large cell lymphoma is productive of episodes of vomiting, nausea, abdominal pain, bloating, and irregular bowel movements/constipation lasting 2-3 days with peritoneal adhesions.

2.  The Veteran does not meet the schedular criteria for TDIU, and the criteria for referral for an extraschedular evaluation have not been met.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for residuals of large cell lymphoma of the ascending colon, have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.114, 4.117, Diagnostic Code (DC) 7715-7323 (2016).

2.  The criteria for an award of a TDIU have not been met.  38 U.S.C. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify & Assist

The duty to notify has been met.  The Veteran and his representative have not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided adequate VA examinations.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

The Merits of the Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.                 38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (a); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990). 

Under Diagnostic Code 7715, non-Hodgkin's lymphoma with active disease or during a treatment phase warrants a 100 percent evaluation.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination are subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability is rated based on the residual disabilities.  38 C.F.R. § 4.117, Diagnostic Code 7715, Note (2016).

The Veteran was diagnosed with large cell lymphoma of the ascending colon in March 2005.  He was treated with 18 months of chemotherapy and 12 weeks of radiation.  During the appeal period, the competent medical evidence reveals the Veteran's large cell lymphoma of the ascending colon has been in remission.  As such it is to be rated on residual disability.  

The Board notes that the Veteran was initially granted service connection for large-cell lymphoma of the colon and in a September 2011 statement of the case, assigned a rating of 50 percent evaluation effective February 8, 2010.  The 50 percent evaluation was granted for residuals of the large cell lymphoma under DC 7301, adhesions of peritoneum.  The 50 percent evaluation was warranted because the Veteran's x-ray showed partial obstruction, with frequent and prolonged episodes of severe colic distension and nausea or vomiting following severe peritonitis, ruptured appendix, perforated ulcer, or surgery with drainage.  The 50 percent evaluation is the highest evaluation possible under DC 7301.  

The Board finds there is no other more appropriate Diagnostic Code to evaluate the service connected disability.  The majority of the competent evidence demonstrates that the residual disability associated with the disorder is symptomology due to adhesions and narrowing of the colon.  

A March 2010 private clinical record includes the annotation that the Veteran continued to have problems with lymphoma due to a partial small bowel obstruction from scar tissue related to the treatment for the lymphoma.  

At the time of a September 2010 VA examination, it was written that the large cell lymphoma was in remission and the Veteran had no exacerbations of any symptomology.  He reported nausea and pain in the right upper quadrant.  The lymphoma had no effect on the Veteran's occupation.  

In November 2010, a private physician wrote that the treatment the Veteran received for the lymphoma resulted in significant scar tissue and a partial obstruction of the bowels.  The Veteran had recurrent vomiting and abdominal pain as a result of the obstruction.  

A June 2011 private clinical record documents the Veteran has a chronic partial bowel obstruction and flare-ups.  The pertinent assessment was small bowel obstruction.  

A private clinical record dated in October 2011 reveals the Veteran had intermittent stomach problems.  During exacerbations, he had vomiting and abdominal pain.  He reported he could only drink liquids and had to lay down during these times.  He becomes weak and loses weight during each episode.  

In October 2011, a private physician wrote that Veteran was treated for lymphoma which was currently in remission.  The treatment resulted in a partial obstruction of the bowels.  The symptoms had gotten worse over the last three years, from the date of the letter, to the point that the was very limited in his oral intake of solid foods.  He had recurrent vomiting and abdominal pain because of this partial obstruction.  He was forced to be on a mostly liquid diet most of the time.  The Veteran had exacerbations of the condition with severe vomiting and abdominal pain.  These exacerbations may last for several days causing him dehydration and weight loss.  Moreover, the exacerbations confined him to his bed.

In an October 2011 statement in support, the Veteran stated that in the last 18 months his weight fluctuated between 230 and 198 lbs, caused by his frequent bouts of nausea and chronic vomiting.  He added that he experiences these episodes at 4-8 week intervals, lasting between 3-7 days.  During one such incident, the Veteran reported losing 10-15 lbs.  The extreme loss of weight causes weakness for several days.

In November 2011, the Veteran informed a clinician that, four or five times per year he has a severe attack of abdominal pain and vomiting.  Most of the year, he stayed on a liquid diet as eating any solid food or meat would cause a flare-up with worsening pain and vomiting.  It was felt in the past that he had a partial bowel obstruction.  During the last two exacerbations, he had fevers up to 105 and was very sick.  There was a history of colitis but it was unclear if this is inflammatory/autoimmune or related to the bowel obstruction.  

At the time of an October 2015 VA lymphatic conditions examination, the examiner determined the Veteran had Non-Hodgkin's lymphoma which was diagnosed in March 2005.  The disability was in remission.  Residuals of the lymphoma was peritoneal adhesions or scar tissue and associated gastrointestinal symptoms.  The Veteran reported nausea, vomiting, diffuse abdominal pain, bloating and irregular bowel movements/constipation.  The examiner determined disability was productive of episodes of vomiting, nausea, abdominal pain, bloating, and irregular bowel movements/constipation lasting 2-3 days as residuals of NHL with peritoneal adhesions.  With regard to impact on employment, the examiner observed that the veteran is retired and last worked in 2001 as a construction manager.  The examiner opined the Veteran would be limited from physical work but not sedentary work during attacks of abdominal pain and associated symptoms based on any of his service-connected or claimed condition of residuals of large cell lymphoma of the ascending colon, in remission.

A VA peritoneal adhesions examination was also conducted in October 2015.  Peritoneal adhesions were diagnosed.  The Veteran had complaints of nausea, vomiting, diffuse abdominal pain, bloating, and irregular bowel movements/constipation.  He informed the examiner that his vomiting is triggered by eating anything solid.  His episodes last 2-3 days before bowel movements resume and he is able to "keep his food down."  He has continued treatment with antinausea medication and pain pills with good response.  The examiner opined that the severity of the peritoneal adhesions was moderate.  The examiner opined that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to the lymphoma.  

The Board finds the above evidence demonstrates that the residual disability associated with the lymphoma of the ascending colon is adhesions of peritoneum.  The Board notes the clinician in November 2011 wrote that the Veteran had a history of colitis but it was unclear if this was due to the lymphoma.  No other medical evidence of record attributes colitis to the residuals of the lymphoma.  The Board finds this single reference to the possibility of colitis is insufficient to assign a rating for colitis as a residual of the lymphoma under Diagnostic Code 7323 which provides the rating criteria for ulcerative colitis.  38 C.F.R. § 4.114, DC 7323 (2016).  No other Diagnostic Code is more appropriate.  

Based on the above, the Board finds an increased rating is not warranted.  The Veteran is already receiving the schedular maximum under Diagnostic Code 7301 and no other Diagnostic Code is more appropriate to evaluate the disability.  


Entitlement to TDIU

The evidence of record indicates that the Veteran retired prior to submission of the current claim.  The Veteran has alleged that his service connected lymphoma of the ascending colon.  

VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (b).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also  Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see               Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown,     6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection is currently in effect for residuals of large cell lymphoma of the ascending colon which is currently in remission.  This disorder is evaluated as 50 percent disabling.  This is the Veteran's only service connected disability.  As such the Veteran does not meet the schedular criteria for a grant of TDIU.  

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless is still considered adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.; 38 C.F.R. § 3.321 (b). 

 The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

These criteria have been broken up into two elements: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology and (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116; Anderson v. Shinseki, 22 Vet. App. 423, 427   (2009).  If both elements are met, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321 (b).  If either element is not satisfied, then referral is not warranted.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).

The service connected disability is evaluated as 50 percent disabling under Diagnostic Code 7301.  Diagnostic Code 7301 provides the criteria for rating adhesions of peritoneum.   A 10 percent rating is assigned for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  

The competent evidence of record demonstrates that the residuals of the lymphoma are manifested by episodes of vomiting, nausea, abdominal pain, bloating, and irregular bowel movements/constipation lasting 2-3 days with peritoneal adhesions.  Other than the irregular bowel movements, the symptomology is incorporated in the 50 percent rating assigned.  There is no indication that the irregular bowel movements and/or constipation are productive of any industrial incapacity.  The Board finds the schedular criteria are adequate to describe the Veteran's disability level and symptomatology.  The Board finds referral for an extraschedular evaluation for TDIU is not warranted.  

ORDER

Entitlement to an initial disability rating in excess of 50 percent for residuals of large cell lymphoma of the ascending colon, in remission is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


